Citation Nr: 0411860	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  04-08 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include as secondary to service-connected disability of 
residuals for left knee replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.  The veteran also served on reserve duty from 
February 1953 to September 1956.  This case comes properly 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).

In a statement received by the RO in June 2003, the veteran 
described current physical problems with his left knee, right 
hip, right leg, right foot, and a diagnosis of borderline 
diabetes mellitus.  It is unclear whether the veteran was 
filing a claim for an increased rating of his current 
service-connected left knee disability, or for service 
connection for the other ailments.  These issues have not 
been developed for appellate review and are, therefore, 
referred to the RO for appropriate action.


FINDING OF FACT

A chronic right knee disorder, characterized by total 
replacement, was first manifested many years post service, 
and the competent medical evidence does not link it to the 
veteran's service-connected left knee disorder, or to his 
military service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active military duty, arthritis may not be presumed to have 
been so incurred, and such a disorder is not the proximate 
result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, VA notified the veteran by letters 
dated in June 2001 and February 2002 that VA would obtain all 
service personnel and service medical records, VA medical 
records, and any other medical records about which the 
veteran notified them.  The veteran was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Quartuccio, 16 Vet. App. 183.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are not on file and are 
presumed to have been destroyed in a fire at the National 
Personnel Records Center in 1973.  However, extracts of the 
veteran's VA treatment and personnel records, dating from 
February 1951 to August 1952, have been associated with the 
claims file.  The veteran was asked to advise VA if there was 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  The veteran was also provided with a VA 
examination in February 2003.  Thus, VA's duty to assist has 
been fulfilled.

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has the condition.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of arthritis, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

There is no evidence associated with the claims file 
indicating that the right knee injury was incurred in or 
aggravated by service; nor does the veteran claim that the 
right knee injury was incurred in or aggravated by service.  
As such, service connection for the right knee disability 
cannot be granted on a direct basis.  Nor can arthritis of 
the right knee be granted service connection on a presumptive 
basis.  Although early degenerative changes of the right knee 
was diagnosed in 1994, it was not shown within one year 
subsequent to service discharge.  

The veteran first complained of right knee pain in September 
1993, more than forty years after separation from active 
service.  The veteran reported the right knee "catching" 
once.  Private medical records from this examination indicate 
that the veteran had full active range of motion in the right 
knee, and that it did not have effusion.  The right knee was 
reported as being stable and non-tender to stress.  The right 
knee was diagnosed at that time with "probable medial 
meniscal tear."  The veteran had total left knee replacement 
in February 1994 and total right knee replacement in July 
1999.  

In this case, the veteran contends that his right knee 
replacement was necessitated by the "wear and tear" 
incurred in "overcompensating" for the service-connected 
left knee injury.  In this regard, service connection may 
also be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Additional disabilities resulting from 
the aggravation of a nonservice-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).

In a letter dated in February 2002, the veteran's treating 
physician opined that the veteran's left knee disability 
caused "subsequent increased wear on the right knee and a 
subsequent right total knee arthroplasty."  However, the 
private physician offered no medical rationale for his 
conclusion in either the letter or in treatment records 
dating from September 1993 to October 2000.

Upon VA examination in February 2003, the veteran reported 
that he had not experienced any specific injury to the right 
knee while in service or after separation there from.  The 
veteran reported taking no medication for either knee 
disability, but that he used a topical salve once or twice 
per month.  Although the veteran reported using a cane once 
per month, he did not use any type of brace or support.  The 
veteran complained of intermittent pain in both knees, but 
said that it was worse on the right.  Prolonged standing and 
walking precipitate the pain in the knees.  The examiner 
noted that the veteran had a "basically normal gait," and 
that he was able to move about the room and walk on tiptoes 
and heels without difficulty.  Both knees showed well-healed 
anteromedial surgical scars, and flexion in both knees was at 
100 degrees, while extension in both knees was at zero 
degrees.

The VA examiner noted that, upon review of the claims file, 
there was no evidence within the private medical records that 
the veteran was limping or had any other abnormalities noted 
in his gait or station favoring his left knee such that 
additional stress would have been placed on his right knee.  
However, it was noted that the veteran fell in November 1995 
after stepping into a hole, injuring his right knee.  The VA 
examiner reported:

	there is really nothing to substantiate 
the later claim that the right knee 
condition is secondary to the left knee 
problem.  The [veteran] got a pretty good 
result from his left knee surgery.  Today 
he walks with a normal gait and there is 
no evidence of leg length inequality, 
limitation of motion, or abnormalities of 
that nature in the left knee which would 
throw an undue stress on the right lower 
extremity.

The VA examiner concluded that there is no objective medical 
evidence to substantiate the claim that the arthritic process 
in the right knee is directly related to the service-
connected arthritic process in the left knee.

Although there are conflicting opinions as to the etiology of 
the veteran's right knee disability, the Board finds the VA 
examination more probative.  The VA examiner noted the 
rationale for the opinion that the right knee disorder was 
not secondary to the left knee disorder, indicating that the 
left knee disorder did not have symptomatology, such as gait 
disturbances, that would result in a right knee disorder.  
Accordingly, service connection for a right knee disorder is 
not warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for a right knee disorder, to include as 
secondary to service-connected disability of residuals for 
left knee replacement is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



